Citation Nr: 0504615	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for residuals of a 
broken right toe.

2.  Entitlement to service-connection for degenerative disc 
disease at L5-S1, with minimal vacuum phenomenon, posterior 
bulge disc, narrowing of the intervertebral foramen 
bilaterally and mild compression effect upon the thecal sac.

3.  Entitlement to service-connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran served on full-time active duty in a regular 
component of the Armed Forces from August 1976 to November 
1980.  The record also shows that he served on active duty 
for training in Reserves and National Guard units.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veteran's Affairs (VA) 
Regional Office (RO), which denied service-connection for 
right toe, right shoulder and back disabilities.

The Board remanded these issues in February 2001. 

In a July 2002 decision, the Board denied service connection 
for right toe, right shoulder and back disabilities.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).

In a February 2003 Order, the Court vacated the July 2002 
Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000 (VCAA).

The Board remanded the case in September 2003 to comply with 
VCAA.  The requested development has been accomplished and 
the matter has been returned to the Board for further 
appellate review.

The issue regarding entitlement to service connection for a 
back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

In a statement received in July 2001, the veteran referred to 
errors made in the initial ratings assigned for his 
service-connected bilateral knee disabilities.  This is 
referred to the RO for appropriate clarification and 
development.


FINDINGS OF FACT

1.  The veteran did not incur a right toe injury in service, 
and does not have a right toe disability.

2.  The veteran did not incur a right shoulder injury in 
service, and does not have a right shoulder disability.


CONCLUSIONS OF LAW

1.  A right toe disability was not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A right shoulder disability was not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for right shoulder and right toe disabilities that 
resulted from inservice injuries.   

On November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case, Supplemental Statements of the Case, 
Board Remand, and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  

Letters were sent to the appellant in November 1997, February 
1998, April 2001, and February 2004, regarding his claims for 
service connection.  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter in April 2001 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records and records from 
other Federal agencies.  The August 2001 Supplemental 
Statement of the Case contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  

The February 2004 letter specifically contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  The Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the 2004 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
He has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The veteran was 
offered a chance to present testimony at a personal hearing 
but declined.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for residuals of right toe and right shoulder injuries 
because there is no evidence demonstrating current 
disability, injuries in service, or competent medical 
evidence of a nexus.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of any mention of 
injuries in the service medical records, any opinion as to 
whether these disabilities were present in service would 
certainly be speculative.  Service connection may not be 
based on pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A 5103A(a)(2).  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran at every stage of 
this case.  

Factual Background

The veteran's service medical records do not show any 
complaints, findings or diagnoses regarding a right toe or a 
right shoulder disability.  The veteran complained of a stiff 
neck on the right side in September 1977.  However, there 
were no complaints of right shoulder pain.  He sustained a 
laceration to the right foot in 1979.  There was a medium 
laceration on the side of the right foot with little of no 
sensation, moderate pain when moving toes.  A small piece of 
glass was removed from the laceration.  Clinical evaluation 
of the upper extremities and feet was normal on examination 
at separation.  On examination in June 1985 the veteran 
specifically denied having, or ever having had, any broken 
bones or a painful or "trick" shoulder. 

The record contains post service private and VA medical 
reports that date between 1997 and 2000.  There are no 
references, complaints, findings or diagnoses regarding a 
right toe or a right shoulder disability.  



Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

The service medical records do not show in-service 
complaints, treatment, or diagnoses regarding a right 
shoulder disability or a right toe disability.  Further, the 
veteran has provided no medical evidence to show current 
diagnoses of the claimed disabilities.  Examination records 
dated as late as 2000 failed to document any diagnoses 
regarding a right shoulder or a right toe disability.  

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.

Further, the medical evidence of record does not include any 
medical statements or opinions that relates either a right 
shoulder or a right toe disability to military service.  The 
only evidence of record that suggests the existence of and/or 
a causal relationship between the veteran's claimed 
disabilities and service is the veteran's statements.  
However, the Board finds that his statements are not 
competent evidence to establish the diagnosis of, let alone 
the etiology of a current disability.  The record does not 
establish the veteran's expertise in medical matters.  
Therefore, he is not competent to make a medical 
determination.  See Espiritu.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
claim for service connection for the residuals of right toe 
and right shoulder injuries.


ORDER

Service connection is denied for residuals of a broken right 
toe.

Service connection is denied for residuals of a right 
shoulder injury.




REMAND

The veteran is claiming service connection for a back 
condition.  The record includes documents from the United 
States Postal Service that refer to back treatment.  A 
February 2000 private medical report of Dr. Clavell show that 
the veteran indicated that his back pain began with injuries 
that occurred in March 1995 and June 1997.  The record also 
contains a February 2000 private medical report from Dr. 
Landron that is addressed to the United States Department of 
Labor.  This letter refers to treatment for a back disability 
since 1997.  VA outpatient records dated in March 2000 show 
that the veteran complained of low back pain since March 
1995.  The RO should attempt to obtain records from the 
private physicians, the USPS, and from the Department of 
Labor.  

The veteran spent 3 weeks in Basic Airborne and 4 weeks in a 
Special Forces Free Fall Parachutist course.  The record 
contains a November 1983 report that refers to treatment for 
pelvic and groin injury that occurred during a parachute 
jump.  In light of the veteran's inservice medical history, 
the Board finds that a medical examination is desirable for 
the proper adjudication of his claim.

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which have not 
been previously submitted pertaining to 
treatment for his back disability 
covering the period following his release 
from active duty to the present.  In 
particular, the RO should request copies 
of examination and/or treatment records 
from Dr. Landron and Dr. Clavell.     

2.  Contact the USPS and the Department of 
Labor for the purpose of requesting any 
records pertaining to treatment for the 
veteran's back disability beginning in 
1995.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of his back disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Direct the 
examiner's attention to the inservice 
injury as well as the veteran's inservice 
training as a parachutist.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
his current back disability is related to 
his in-service injury.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  Request the examiner 
to comment on the clinical significance 
of the post service back injuries as they 
relate to his current diagnosis.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims file must be made available to and 
reviewed by the examiner.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


